DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.

Status of Claims
Claims 1-5, 8-16, and 19-20 are pending in this application.

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 1/13/22, the examiner rejected claims 1-20 under AIA  35 U.S.C. 103 as being unpatentable over DiSalvo (20080183639) in view of Domenikos (20080103800).  In response the applicant has narrowed down the claim scope.  The newly added elements such as the volume for the order is based on a difference between an available volume at the selected price and the expected profile if an available volume is lower than the expected profile – this, in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 8-16, and 19-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 10 as the claim that represents the claimed invention for analysis and is similar to independent system claim 1 and product claim 20.  Claim 10 recites the limitations of processing financial data and displaying the result to show potential investment ideas.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving market depth information, generating a graphical representation and market depth information, and displaying market depth information, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “computing device”, “a display device”,  and “input devices” in claim 10;  the additional technical element of “one or more processors”, “a memory”, “a network” in claim 1; and “non-transitory computer-readable medium”, in claim 20; are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a computing device, storage unit such as memory and non-transitory computer-readable medium, communication elements such as input devices and network.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-5, 8-16, and 19-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   See Claim Rejections - 35 USC § 103 Withdrawn above.

In response to applicant's argument that: 
“35 U.S.C. § 101… claims are not directed to Fundamental Economic Principles or Practices… claim 1 recites (i) "[a] system for displaying market depth… ,”… "split the second axis into intervals corresponding to price," "detect an input on a location of the second axis corresponding to the selected price," and "launch an instant order corresponding to the selected price upon detecting the input on the location,"…. The claims are therefore not directed to Fundamental Economic Principles or Practices, but rather to a specific graphical display that highlights financial data in a graphical format for trading strategy.”
the examiner respectfully disagrees.   In reviewing the quoted language, the claims are directed toward fundamental economic principles or practices of finding trade opportunities/strategy.  It uses “generic computer” to facilitate the process (which is an abstract idea).

In response to applicant's argument that: 
“the claims are directed to the recognized practical application of a graphical user interface… the claimed subject matter is akin to the SME Example 37,”
the examiner respectfully disagrees.   As stated in the prior office action:
“Regarding Example 37, the claimed invention is not the same as Example 37.   Processing financial data and displaying the result to show potential investment ideas is not the same as the automatically determining by a processor that tracks the number of times each computer icon is selected by the user and how much memory has been allocated to the individual processes associated with each icon over a period of time to create a visual ergonomic relating to efficient use of the icons based on the frequency of usage.  In particular, Example 37 deals with the automation of information processing and self-algorithmic correct to provide updates to user’s computer screen.  The claimed invention does not have the elements and the steps recited in Example 37. One must read Example 37 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  Implementing a business process/idea by processing data using generic computers is not patentable.   
Also, the examiner stated in the prior office action that:
“The examiner acknowledges that the claim includes technical elements; however, they are “generic computers” or part of “generic computer”.  The display can arguably be considered to be abstract ideas as ideas of representing information in a more readily comprehensible way…
“The quoted claim language recites “generic computer” processing and displaying data to implement the abstract idea of finding potential investment ideas.    E.g. detecting data points and sending orders and displaying the result of the processing are basic work of “generic computer”.”

In response to applicant's argument that: 
“the claims integrate the alleged abstract idea into an inventive concept… Notice of Allowance at 12-13, U.S. Patent Application 14/250,048, October 3, 2018… the elements of (i) "detect an input on a location of the second axis corresponding to the selected price," (ii) "launch… constitute [a significant] addition to the generic processing and displaying of financial data,”
the examiner respectfully disagrees.   The allowed claims were considered with all the other elements cumulatively within the claims.  These claims are not the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698